DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al.
Sakuma et al. disclose the claimed features of an upper inner flange, a lower inner flange, an outer flange 9, an upper lower rib 10, and a lower rib 10 where the thickness of the outer flange T2 is larger than a thickness T1 of the upper and lower inner flanges and where the thickness of the upper and lower ribs becomes gradually larger from the outer flange 9 to the 


    PNG
    media_image1.png
    761
    978
    media_image1.png
    Greyscale

	Sakuma et al. describe in paragraph [0025] the tensile strength of element 9 being increased with an application of a load indicating that element 9 is oriented towards an outer door panel side.  Also, note that the orientation of the door beam in Figure 1 is such that the inner flanges are at the top of the figure and the outer flange is at the bottom of the figure, the orientation of the door beam when installed in the vehicle door is such that the longitudinal extent of the beam is along the longitudinal direction within the vehicle door with the inner flanges towards the door inner panel side and the outer flange towards the door panel outer side.

	Regarding claim 6, paragraph [0017] describes the door beam being made from an aluminum alloy.
	Regarding claim 7, the thicknesses of the different portions shown in the cross section of Figure 1 are continuous in a longitudinal direction of the door beam.

Allowable Subject Matter
Claims 2, 4-5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita et al. (2001/0024734) disclose a vehicle beam with a specialized cross sectional construction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
6/24/21